FILE COPY




                              COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                          MANDATE
THE STATE OF TEXAS

       To the 84th District Court of Hutchinson County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on July 17, 2015, the
cause upon appeal to revise or reverse your judgment between

                         Johnta Martee McNeal v. The State of Texas

                 Case Number: 07-14-00355-CR Trial Court Number: 10700

was determined and therein our said Court made its order in these words:

        Pursuant to the opinion of the Court dated July 17, 2015, it is ordered, adjudged
and decreed that appellant’s conviction for tampering with physical evidence is
reversed, and a judgment of acquittal is rendered. The trial court’s judgment is modified
to reflect appellant’s acquittal of the charge of tampering with physical evidence. As
modified, the judgment of the trial court is affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that
have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                               oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on December 4, 2015.



                                                             Vivian Long
                                                             VIVIAN LONG, CLERK